DETAILED ACTION
This Office Action is in response to the Amendment filed on 8 December 2021.
Claims 1-17 are presented for examination.
Claim 16 is amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 January 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 6, filed 8 December 2021, with respect to the 35 USC § 112(b) Rejection of Claim 11 have been fully considered and are persuasive.  The 35 USC § 112(b) Rejection of Claim 11 has been withdrawn. 

Applicant’s arguments, see pages 7-8, filed 8 December 2021, with respect to the rejection(s) of claim(s) 1-15 and 17 under ZTE et al (“Discussion On Beam Recovery”), hereinafter ZTE NPL, in view of Huawei et al (“Beam Failure Recovery Design Details”), hereinafter Huawei NPL, have been fully considered and are ZTE NPL, in view of Yu et al (Yu et al (US 2018/0227899 A1), hereinafter Yu.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-6 and 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE NPL in view of Yu.

Regarding Claim 1, ZTE NPL discloses a client device (see Section 1. Introduction, line 11; a client device/UE), comprising: 
a processor, a receiver and a transmitter (see Section 1. Introduction, line 11; a processor, a receiver and a transmitter/UE contains a processor, a receiver and a transmitter), and the client device is configured to: 
monitor (see page 2, Section 2.2 Triggering Condition for Beam Recovery Request Transmission, line 1; monitor/monitoring), independently, a link quality of each serving downlink (DL) beam pair link (BPL) of the client device (see page 2, Section 2.2 Triggering Condition for Beam Recovery Request Transmission, lines 1-6 and 20-23; independently, a link/beam quality/quality of each serving downlink (DL) beam pair link (BPL)/(DL and UL RS) of the client device/UE); 
detect at least one failed DL BPL based on the monitoring (see page 1, Section 1. Introduction, lines 19-20 and page 2, Section 2.2 Triggering Condition for Beam Recovery Request Transmission, lines 1-6, 20-23 and 34-36; detect/detected at least one failed/failure DL BPL/(DL and UL RS) based on the monitoring/monitoring), wherein the at least one failed DL BPL is a subset of the monitored serving DL BPLs (see page 1, Section 1. Introduction, lines 19-20 and page 2, Section 2.2 Triggering Condition for Beam Recovery Request Transmission, lines 1-6 and 34-36; wherein the at least one failed/failure DL BPL/(DL and UL RS) is a subset/subset of the monitored/monitoring serving DL BPLs/DL and UL RS); 
transmit a beam report within a predetermined time period from the detection through a non-contention based channel using the chosen UL BPL (see Figure 2 and page 4, Sub-section PUCCH for Contention-Free Request; transmit/reported a beam/beam report/report within a predetermined time period/(transmit opportunity as shown in Figure 2) from the detection/identified through a non-contention based channel/PUCCH using the chosen UL BPL/UL on PUCCH), wherein the beam report indicates the at least one failed DL BPL (see Figure 2 page 2, Section 2.2 Triggering Condition for Beam Recovery Request Transmission, lines 34-36 and page 4, Sub-section PUCCH for Contention-Free Request, lines 1-8; wherein the beam/beam report/report indicates/indicate the at least one failed/failure DL BPL/DL and UL RS).
Although ZTE NPL discloses the client device as set forth above,
ZTE NPL does not explicitly disclose “choose an uplink (UL) BPL, wherein the chosen UL BPL corresponds to an available serving DL BPL of the monitored serving DL BPLs”.
However, Yu discloses a client device, comprising: 
monitor (see Figure 4 and Figure 9, step 902 and page 3, paragraph 33 and page 5, paragraph 46; monitor/monitor), independently, a link quality of each serving downlink (DL) beam pair link (BPL) of the client device (see Figure 4 and Figure 9, step 902 and page 3, paragraph 33 and page 5, paragraph 46; a link quality/(quality of BPLs) of each serving downlink (DL)/DL beam pair link (BPL)/BPL of the client device/UE 102); 
detect at least one failed DL BPL based on the monitoring (see Figure 1 and page 2, paragraph 26; detect/detects at least one failed/(beam failure condition) DL BPL/BPL based on the monitoring/measure), wherein the at least one failed DL BPL is a subset of the monitored serving DL BPLs (see Figures 1 and 4 and Figure 9, step 902 and page 3, paragraph 33 and page 5, paragraph 46; wherein the at least one failed DL BPL is a subset of the monitored serving DL BPLs/Figures 1 and 4 show all the beam BPLs in the failed beam is a subset of the set of BPLs); 
choose an uplink (UL) BPL (see page 2, paragraph 26 and paragraph 33; choose/selected an uplink (UL)/UL BPL/BPL), wherein the chosen UL BPL corresponds to an available serving DL BPL of the monitored serving DL BPLs (see Figure 9, step 902 and page 2, paragraph 26 and paragraph 33; wherein the chosen/select UL/UL BPL/BPL corresponds to an available/(not currently used for communication) serving DL/DL BPL/BPL of the monitored/measure serving DL/DL BPLs/BPL); and 
transmit a beam report from the detection using the chosen UL BPL (see Figure 9, step 903 and page 2, paragraph 26 and page 5, paragraph 46; transmit/transmit a BFR report/(BFRQ message) from the detection/detects using the chosen/select UL/UL BPL/BPL).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “choose an uplink (UL) BPL, wherein the chosen UL BPL corresponds to an available serving DL BPL of the monitored serving DL BPLs” as taught by Yu in the system of ZTE NPL to provide a higher feedback rate for beamformed channel state (see page 1, paragraph 6, lines 2-4 of Yu).
Regarding Claim 2, Although ZTE NPL discloses the client device as set forth above,
ZTE NPL does not explicitly disclose “wherein the chosen UL BPL is a currently applied UL BPL corresponding to a currently applied DL BPL for transmitting a DL control channel, wherein the currently applied DL BPL is one of the monitored serving DL BPLs”.
However, Yu discloses a client device, wherein the chosen UL BPL is a currently applied UL BPL corresponding to a currently applied DL BPL for transmitting a DL control channel (see Figure 9, step 902 and page 2, paragraph 26 and paragraphs 31 and 33 and page 5, paragraph 46; wherein the chosen/select UL/UL BPL/BPL is a currently applied/(not currently used for communication) UL/UL BPL/BPL corresponding to a currently applied/(not currently used for communication) DL/DL BPL/BPL for transmitting a DL/DL control channel/PDCCH), wherein the currently applied DL BPL is one of the monitored serving DL BPLs (see Figure 9, step 902 and page 2, paragraph 26 and paragraphs 31 and 33 and page 5, paragraph 46; wherein the currently applied DL/DL BPL/BPL is one of the monitored/monitor serving DL BPLs/different downlink beams).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the chosen UL BPL is a currently applied UL BPL corresponding to a currently applied DL BPL for transmitting a DL control channel, wherein the currently applied DL BPL is one of the monitored serving DL BPLs” as taught by Yu in the system of ZTE NPL to provide a higher feedback rate for beamformed channel state (see page 1, paragraph 6, lines 2-4 of Yu).
Regarding Claim 3, Although ZTE NPL discloses the client device as set forth above,
ZTE NPL does not explicitly disclose “wherein the chosen UL BPL corresponds to a first available DL BPL of the monitored serving DL BPLs”.
However, Yu discloses the client device, wherein the chosen UL BPL corresponds to a first available DL BPL of the monitored serving DL BPLs (see Figure 9, step 902 and paragraphs 26, 33 and 46; wherein the chosen/select UL BPL corresponds to a first available DL BPL/(not currently used) of the monitored/monitor serving DL/DL BPLs/BPL).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the chosen UL BPL corresponds to a first available DL BPL of the monitored serving DL BPLs” as taught by Yu in the system of ZTE NPL to provide a higher feedback rate for beamformed channel state (see page 1, paragraph 6, lines 2-4 of Yu).
Regarding Claim 4, ZTE NPL discloses the client device, wherein the chosen UL BPL corresponds to a DL BPL having a predefined relationship to the failed DL BPL (see Figure 4 and page 5, Sub-section Non-Contention Based Channel Based on PRACH, lines 1-9; wherein the chosen UL BPL corresponds to a DL BPL having a predefined relationship to the failed DL BPL/Figure 4 shows PRACH-like Channel #N).
Regarding Claim 5, ZTE NPL discloses the client device, wherein the beam report is free of an explicit indication of the at least one failed DL BPL (see Figure 4 and page 5, Sub-section Non-Contention based Channel based on PRACH, lines 1-9; wherein the beam report is free of an explicit indication of the at least one failed DL BPL/Figure 4 discloses indication of at least one potential beam pair for DL TX beam by the T/F resources implicitly).
Regarding Claim 6, ZTE NPL discloses the client device, wherein the beam report comprises an identification of the at least one failed DL BPL (see page 3, Section 2.2 Triggering Conditions for Beam Recovery Request Transmission, lines 20-23 and 26-36; wherein the beam/beam report/report comprises an identification/indication of the at least one failed/fails DL BPL/DL).
Regarding Claim 8, ZTE NPL discloses the client device, wherein the beam report indicates the at least one failed DL BPL using a specific reference signal received power value (see page 3, Section 2.2 Triggering condition for Beam Recovery Request Transmission, lines 12-25; wherein the beam report/RSRP indicates the at least one failed/(channel quality) DL/DL BPL/BPL using a specific reference signal received power/RSRP value/SINR Note: the RSRP does not contain any information on new candidate beams, only failed beams).
Regarding Claim 9, ZTE NPL discloses the client device, wherein the client device is further configured to: 
transmit the beam report when a number of consecutive failures of the at least one failed DL BPL surpasses a predetermined threshold (see page 2, Section 2.2 Triggering Condition for Beam Recovery Request Transmission, lines 1-1; transmit/transmission the beam/beam report/report when a number of consecutive failures/(time windows configured to monitor beams) of the at least one failed DL BPL/(degradation of monitoring beams) surpasses/(higher than) a/the predetermined/pre-defined threshold/threshold).
Regarding Claim 10, ZTE NPL discloses the client device, wherein the client device is further configured to: 
exclude the at least one failed DL BPL from the beam report (see page 3, Section 2.3 Beam Failure Recovery Request Transmission, line 1; exclude the at least one failed DL BPL from the beam report/PUCCH and PRACH used for new candidate beam(s) Note: only new candidate beams are reported, failed beams are not reported).
Regarding Claim 11, ZTE NPL discloses the client device, wherein the client device is further configured to: 
transmit the beam report quasi-instantly as a response to detecting the at least one failed DL BPL (see page 5, Sub-section Non-Contention Based Channel Based on PRACH, lines 1-3; transmit the beam report quasi-instantly as a response to detecting the at least one failed DL BPL/beam failure recovery request signals are transmitted on non-contention based channel base don PRACH).
Regarding Claim 12, ZTE NPL discloses the client device, wherein the client device is further configured to: 
transmit the beam report periodically according to network configurations (see Figure 3 and pages 4-5, Sub-section PUCCH for Contention-Free Request, lines 1-14 and 20-21; transmit the beam/beam report/report periodically according to network configurations/periodic PUCCH).
Regarding Claim 13, ZTE NPL discloses the client device, wherein the non-contention--based channel comprises a physical random access channel (PRACH) (see page 3, Section 2.3 Beam Failure Recovery Request Transmission, line 1; wherein the non-contention-based/(non-contention based) channel/channel comprises a physical random access channel/PRACH).
Regarding Claim 14, ZTE NPL discloses the client device, wherein the client device is further configured to: 
perform the monitoring by measuring reference signals to assess the link quality according to each resource configuration against a configured high layer threshold (see Section 2.2 Triggering Condition for Beam Recovery Request Transmission; perform the monitoring/monitoring by measuring/measurement reference signals/RSs to assess/calculate the link/beam quality/quality according to each resource configuration against a configured/pre-defined high/higher layer threshold/threshold).
Regarding Claim 15, ZTE NPL discloses the client device, wherein the client device is further configured to: 
remove the at least one failed DL BPL from a list of the serving DL BPLs (see page 2, Section 2.2 Triggering Condition for Beam Recovery Request Transmission, lines 7-11; UE confirms new candidate beam identification Note: failed beams are not included in the list).
Regarding Claim 16, ZTE NPL discloses a network device (see Section 2.2 Triggering Condition for Beam Recovery Request Transmission, line 1; a network device/gNB), comprising: 
a processor, a receiver and a transmitter (see Section 2.2 Triggering Condition for Beam Recovery Request Transmission, line 1; a processor, a receiver and a transmitter/gNB contains a processor, a receiver and a transmitter), and the network device is configured to: 
receive a beam report from a client device through a non-contention-based channel (see Figure 2 and page 4, Sub-section PUCCH for Contention-Free Request; receive/reported a beam/beam report/report from a client device/UE through a non-contention based channel/PUCCH using the chosen UL BPL/UL on PUCCH), wherein the beam report indicates at least one failed downlink (DL) beam pair link (BPL) of monitored serving DL BPLs (see Figure 2 and page 3, Section 2.2 Triggering Condition for Beam Recovery Request Transmission, lines 34-36 and page 4, Sub-section PUCCH for Contention-Free Request, lines 1-8; wherein the beam/beam report/report indicates/indicate the at least one failed/failure downlink (DL) beam pair link (BPL) of monitored/(UE monitoring for beam failure) serving DL BPLs/DL and UL RS), wherein the at least one failed DL BPL comprises a subset of the monitored serving DL BPLs (see page 1, Section 1. Introduction, lines 19-20 and page 2, Section 2.2 Triggering Condition for Beam Recovery Request Transmission, lines 1-6 and 34-36; wherein the at least one failed/failure DL BPL/(DL and UL RS) is a subset/subset of the monitored/monitoring serving DL BPLs/DL and UL RS); and 
remove the at least one failed DL BPL from a list (see page 2, Section 2.2 Triggering Condition for Beam Recovery Request Transmission, lines 7-11; UE confirms new candidate beam identification Note: failed beams are not included in the list), wherein the list comprises serving DL BPLs of the client device (see page 2, Section 2.2 Triggering Condition for Beam Recovery Request Transmission, lines 7-11; wherein the list comprises serving DL BPLs/(candidate beams according to the quality of monitored beams) of the client device/UE).
Although ZTE NPL a network device as set forth above,
ZTE NPL does not explicitly disclose “wherein the beam report is received using an uplink (UL) BPL corresponding to an available serving DL BPL for the client device”.
However, Yu discloses a network device, comprising:
wherein the beam report is received using an uplink (UL) BPL corresponding to an available serving DL BPL for the client device (see Figure 9, step 902 and paragraphs 26, 30 and 33; wherein the beam report/RSRP is received using an uplink/UL (UL)/UL BPL/BPL corresponding to an available/(not currently used for communication) serving DL/DL BPL/(still in-sync for UL and has PURCCH resources) for the client device/UE).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the beam report is received using an uplink (UL) BPL corresponding to an available serving DL BPL for the client device” as taught by Yu in the system of ZTE NPL to provide a higher feedback rate for beamformed channel state (see page 1, paragraph 6, lines 2-4 of Yu).
Regarding Claim 17, ZTE NPL discloses a method for handling failure of a subset of serving beam pair links in wireless radio communication, comprising: 
monitoring (see page 2, Section 2.2 Triggering Condition for Beam Recovery Request Transmission, line 1; monitoring/monitoring), independently, a link quality of each serving downlink (DL) beam pair link (BPL) of a client device (see page 2, Section 2.2 Triggering Condition for Beam Recovery Request Transmission, lines 1-6 and 20-23; independently, a link/beam quality/quality of each serving downlink (DL) beam pair link (BPL)/(DL and UL RS) of the client device/UE); 
detecting at least one failed DL BPL based on the monitoring (see page 1, Section 1. Introduction, lines 19-20 and page 2, Section 2.2 Triggering Condition for Beam Recovery Request Transmission, lines 1-6, 20-23 and 34-36; detecting/detected at least one failed/failure DL BPL/(DL and UL RS) based on the monitoring/monitoring), wherein the at least one failed DL BPL is a subset of the monitored serving DL BPLs (see page 1, Section 1. Introduction, lines 19-20 and page 2, Section 2.2 Triggering Condition for Beam Recovery Request Transmission, lines 1-6 and 34-36; wherein the at least one failed/failure DL BPL/(DL and UL RS) is a subset/subset of the monitored/monitoring serving DL BPLs/DL and UL RS); 
transmitting a beam report within a predetermined time period from the detection through a non-contention-based channel using the chosen UL BPL (see Figure 2 and page 4, Sub-section PUCCH for Contention-Free Request; transmitting/reported a beam/beam report/report within a predetermined time period/(transmit opportunity as shown in Figure 2) from the detection/identified through a non-contention based channel/PUCCH using the chosen UL BPL/UL on PUCCH), wherein the beam report indicates the at least one failed DL BPL (see Figure 2 page 2, Section 2.2 Triggering Condition for Beam Recovery Request Transmission, lines 34-36 and page 4, Sub-section PUCCH for Contention-Free Request, lines 1-8; wherein the beam/beam report/report indicates/indicate the at least one failed/failure DL BPL/DL and UL RS).
Although ZTE NPL discloses the client device as set forth above,
ZTE NPL does not explicitly disclose “choosing an uplink (UL) BPL, wherein the chosen UL BPL corresponds to an available serving DL BPL of the monitored serving DL BPLs”.
However, Yu discloses a method for handling failure of a subset of serving beam pair links in wireless radio communication, comprising: 
monitoring (see Figure 4 and Figure 9, step 902 and page 3, paragraph 33 and page 5, paragraph 46; monitoring/monitor), independently, a link quality of each serving downlink (DL) beam pair link (BPL) of the client device (see Figure 4 and Figure 9, step 902 and page 3, paragraph 33 and page 5, paragraph 46; a link quality/(quality of BPLs) of each serving downlink (DL)/DL beam pair link (BPL)/BPL of the client device/UE 102); 
detecting at least one failed DL BPL based on the monitoring (see Figure 1 and page 2, paragraph 26; detect/detects at least one failed/(beam failure condition) DL BPL/BPL based on the monitoring/measure), wherein the at least one failed DL BPL is a subset of the monitored serving DL BPLs (see Figures 1 and 4 and Figure 9, step 902 and page 3, paragraph 33 and page 5, paragraph 46; wherein the at least one failed DL BPL is a subset of the monitored serving DL BPLs/Figures 1 and 4 show all the beam BPLs in the failed beam is a subset of the set of BPLs); 
choosing an uplink (UL) BPL (see page 2, paragraph 26 and paragraph 33; choose/selected an uplink (UL)/UL BPL/BPL), wherein the chosen UL BPL corresponds to an available serving DL BPL of the monitored serving DL BPLs (see Figure 9, step 902 and page 2, paragraph 26 and paragraph 33; wherein the chosen/select UL/UL BPL/BPL corresponds to an available/(not currently used for communication) serving DL/DL BPL/BPL of the monitored/measure serving DL/DL BPLs/BPL); and
transmitting a BFR report from the detection using the chosen UL BPL (see Figure 9, step 903 and page 2, paragraph 26 and page 5, paragraph 46; transmit/transmit a BFR report/(BFRQ message) from the detection/detects using the chosen/select UL/UL BPL/BPL).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “choosing an uplink (UL) BPL, wherein the chosen UL BPL corresponds to an available serving DL BPL of the monitored serving DL BPLs” as taught by Yu in the system of ZTE NPL to provide a higher feedback rate for beamformed channel state (see page 1, paragraph 6, lines 2-4 of Yu).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE NPL in view of Yu and further in view of Guo et al (US 2018/0302889 A1), hereinafter Guo.

Regarding Claim 7, Although ZTE NPL discloses the client device as set forth above,
ZTE NPL does not explicitly disclose “wherein the beam report is free of an explicit indication of the at least one failed DL BPL”.
However, Guo discloses the client device, wherein the beam report comprises a bitmap wherein the bitmap indicates the at least one failed DL BPL (see paragraph 262; wherein the beam/beam report/report comprises a bitmap/bitmap wherein the bitmap/bitmap indicates the at least one failed DL BPL/PDDCH beam).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the beam report is free of an explicit indication of the at least one failed DL BPL” as taught by Guo in the system of ZTE NPL to provide efficient and unified radio resource acquisition (see page 1, paragraph 16, lines 13-14 of Guo).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grant et al (WO 2018/083624 A1) Methods and Apparatuses for Handling Beam Failure.  Specifically, see Figure 1b and Figure 5, steps S502, S504, S508 and paragraphs 46, 51-52, 54 and 84. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469